Exhibit 10.4

 

EXECUTION VERSION

 

REDEMPTION AGREEMENT

 

This REDEMPTION AGREEMENT (this “Agreement”) is made as of November 2, 2018 by
and between Sirius International Insurance Group, Ltd., a Bermuda exempted
company (“Sirius”) and CM Bermuda Ltd., a Bermuda exempted company (“CMB”). 
Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Merger Agreement (as defined below).

 

RECITALS

 

WHEREAS, CMB owns an aggregate of 120,000,000 Common Shares, par value $0.01 per
share of Sirius (“Sirius Common Shares”), representing all of the issued and
outstanding Sirius Common Shares;

 

WHEREAS, Sirius has entered into that certain Agreement and Plan of Merger, by
and among Sirius, Easterly Acquisition Corp. (“Easterly”) and Sirius Acquisition
Holding Company III (“Merger Sub”), dated June 23, 2018 (as may be amended,
modified, supplemented or restated from time to time, the “Merger Agreement”),
pursuant to which, among other things, Merger Sub will be merged (the “Merger”)
with and into Easterly, with Easterly being the surviving entity in the Merger
and the Surviving Company becoming a wholly owned subsidiary of Sirius, and the
shareholders of Easterly receiving Sirius Common Shares in exchange for their
shares of Easterly;

 

WHEREAS, the parties desire that Sirius redeem, at a price per share equal to
$17.22447, which amount is equal to (x) 1.05 multiplied by (y) the Estimated
Adjusted September 30 DBVPS (such price per share, the “Redemption Price Per
Share”), 9,519,280 Sirius Common Shares from CMB (such shares, the “Redeemed
Shares,” and such repurchase, the “Redemption”); and

 

WHEREAS, an amount equal to the Redemption Price Per Share, multiplied by the
number of Redeemed shares (the “Aggregate Redemption Amount”) shall be funded
from cash to be distributed by Sirius Bermuda Insurance Company Ltd. (“Sirius
Bermuda”) through its chain of ownership up to Sirius in order to effect the
Redemption (and not, for the avoidance of doubt, out of the funds released from
the Trust Account in connection with the completion of the Merger pursuant to
the Merger Agreement).

 

NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements contained herein, and for other good and
valuable consideration, CMB and Sirius agree as follows:

 

AGREEMENTS

 

1.                                      Redemption.  Effective as of the
Redemption Closing (as defined below), and subject to the satisfaction or waiver
of the conditions set forth in Section 6, Sirius shall purchase and redeem from
CMB, and CMB shall sell to Sirius, the Redeemed Shares, free and clear of all
liens, security interests, encumbrances, claims and charges whatsoever.  The
Aggregate Redemption Amount for the Redemption Shares shall be paid in cash by
or on behalf of Sirius no

 

--------------------------------------------------------------------------------



 

later than November 16, 2018, by wire transfer of immediately available funds
according to wire instructions provided by CMB no later than November 14, 2018.

 

2.                                      Representations and Warranties of CMB. 
CMB hereby represents and warrants to Sirius that (i) the Redeemed Shares are
owned by CMB free and clear of all liens, security interests, encumbrances,
claims and charges whatsoever, (ii) CMB has full power and authority to sell,
assign and transfer its interest in the Redeemed Shares and (iii) this Agreement
has been duly and validly executed by CMB and constitutes a valid and legally
binding obligation of CMB, enforceable in accordance with its terms, except as
such enforcement may be subject to bankruptcy, insolvency, reorganization,
moratorium, fraudulent transfer or other similar laws relating to creditors’
rights generally and general principles of equity.

 

3.                                      Representations and Warranties of
Sirius.  Sirius hereby represents and warrants to CMB that (i) this Agreement
has been duly and validly executed by Sirius and constitutes a valid and legally
binding obligation of Sirius, enforceable in accordance with its terms, except
as such enforcement may be subject to bankruptcy, insolvency, reorganization,
moratorium, fraudulent transfer or other similar laws relating to creditors’
rights generally and general principles of equity, (ii) assuming the occurrence
of the Closing prior to the Redemption, neither the execution of this Agreement
nor the consummation of the Redemption will (A) conflict with or violate any
provision of the bye-laws or any other constitutional documents of Sirius,
(B) violate any law or order applicable to Sirius or any of its Subsidiaries
within the chain of ownership of and including Sirius Bermuda (“Applicable
Subsidiaries”) or any of their respective properties or assets or (C) violate,
conflict with, result in the loss of any material benefit under, constitute a
default (or an event which, with notice or lapse of time, or both, would
constitute a default) under, result in the termination of or a right of
termination or cancellation under, accelerate the performance required by, or
result in the creation of any lien upon any of the respective properties or
assets of Sirius or any of the Applicable Subsidiaries under, any of the terms,
conditions or provisions of any contract to which Sirius or any of the
Applicable Subsidiaries is a party, or by which they or any of their respective
properties or assets may be bound or affected and (iv) the Aggregate Redemption
Amount for the Redeemed Shares shall be funded from Sirius Bermuda’s cash on
hand, and not, for the avoidance of doubt, from the funds released from the
Trust Account in connection with the completion of the Merger.

 

4.                                      Entire Agreement.  This Agreement
constitutes the entire agreement among the parties hereto with respect to the
subject matter hereof and supersedes all other prior agreements and
understandings, both written and oral, among the parties hereto with respect to
the subject matter hereof.  There are no representations, warranties,
understandings or agreements among the parties hereto with respect to the
subject matter hereof other than as set forth herein.

 

5.                                      Governing Law.  This Agreement shall be
governed by, and construed in accordance with, the laws of Bermuda, without
giving effect to any choice of law or conflict of law rules or provisions
(whether of Bermuda or any other jurisdiction) that would cause the application
of the laws of any jurisdiction other than Bermuda.  In furtherance of the
foregoing, the internal laws of Bermuda shall control the interpretation and
construction of this Agreement, even though under that jurisdiction’s choice of
law or conflict of law analysis, the substantive law of some other jurisdiction
may ordinarily apply.

 

2

--------------------------------------------------------------------------------



 

6.                                      Conditions; Closing; Termination.  The
obligations of each of the parties hereto to effect the Redemption is subject to
(i) the occurrence of the Closing  and (ii) the receipt of all regulatory
approvals and third party consents necessary to effect the Redemption. The
closing of the Redemption (the “Redemption Closing”) shall occur on such date
(the “Closing Date”) as may be mutually agreed in writing between Sirius and CMB
following satisfaction of the conditions described in the immediately preceding
sentence.  In the event that the Merger Agreement is terminated in accordance
with its terms, this Agreement shall terminate and become null and void and
shall be of no further force and effect.

 

7.                                      Severability. Should any provision of
this Agreement be declared invalid by a court of competent jurisdiction, the
remaining provisions shall remain in full force and effect.

 

8.                                      Further Action.  Each party agrees to
take all further actions to effectuate the terms and intentions of this
Agreement, including the conveyance to Sirius of all right, title and interest
in and to the Redeemed Shares of CMB, as reasonably requested by the other
party.

 

9.                                      Counterparts.  This Agreement may be
executed in any number of counterparts, each of which will be deemed to be an
original copy of this Agreement and all of which, when taken together, will be
deemed to constitute one and the same agreement.  Execution and delivery of this
Agreement by facsimile or other electronic exchange bearing the copies of a
party’s signature shall constitute a valid and binding execution and delivery of
this Agreement by such party.  Such facsimile or other electronic copies shall
constitute enforceable original documents.

 

[Signature page follows]

 

3

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.

 

 

SIRIUS INTERNATIONAL INSURANCE GROUP, LTD.

 

 

 

 

 

 

 

By:

/s/ Allan L. Waters

 

Name:

Allan L. Waters

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

CM BERMUDA LTD.

 

 

 

 

 

 

 

By:

/s/ Laurence Liao

 

Name:

Laurence Liao

 

Title:

Chief Executive Officer

 

[Signature page to Redemption Agreement]

 

--------------------------------------------------------------------------------